PER CURIAM.
On motion of the defendant, it is ordered that the order of reversal and judgment entered herein on the 27th day of *1138September, 1902, be, and hereby is, modified and amended so that the same will be and rend-as follows: “Judgment in favor of the defendant and respondent reversed, and final judgment on the findings of fact herein rendered in favor of the plaintiff and appellant, and against the defendant and respondent, for $742.64, with interest thereon from September 26, 1900, with costs in this court and in the court below to the appellant.”